14 A.3d 1163 (2011)
418 Md. 368
Oscar SANDERS
v.
STATE of Maryland.
No. 108, September Term, 2010.
Court of Appeals of Maryland.
March 8, 2011.
Matthew H. Fogelson, Asst. Public Defender (Paul B. DeWolfe, Public Defender, Baltimore, MD), on brief, for petitioner.
Ryan R. Dietrich, Asst. Atty. Gen. (Douglas F. Gansler, Atty. Gen. of Maryland, Baltimore, MD), on brief, for Respondent.
Submitted Before: BELL, C.J., HARRELL, BATTAGLIA, GREENE, MURPHY, ADKINS and BARBERA, JJ.
Prior report: 194 Md.App. 162, 4 A.3d 1.
PER CURIAM ORDER.
The Court having considered and granted the petition for a writ of certiorari in the above entitled case, it is this 8th day of March, 2011
ORDERED, by the Court of Appeals of Maryland, that the judgment of the Court of Special Appeals be, and it is hereby, summarily vacated, and the case is remanded to that Court for reconsideration in light of State of Maryland v. Fabian Andre Shim, 418 Md. 37, 12 A.3d 671 (2011). Costs in this Court to be paid by the Respondent and costs in the Court of Special Appeals to abide the result.